                                                             1   DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                             2   SCOTT R. LACHMAN, ESQ.
                                                                 Nevada Bar No. 12016
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                             6   Email: scott.lachman@akerman.com
                                                             7   Attorneys for Plaintiff Bank of America, N.A.,
                                                                 successor by merger to BAC Home Loans
                                                             8   Servicing, LP fka Countrywide Home Loans
                                                                 Servicing, LP
                                                             9

                                                            10                                    UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                        DISTRICT OF NEVADA
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13    BANK OF AMERICA, N.A., SUCCESSOR BY                  Case No.: 2:16-cv-00535-KJD-NJK
                                                                  MERGER TO BAC HOME LOANS
                                                            14    SERVICING, LP FKA COUNTRYWIDE
                                                                  HOME LOANS SERVICING, LP,                            STIPULATION TO EXTEND TIME TO
                                                            15                                                         FILE DISPOSITIVE MOTIONS
                                                                                     Plaintiff,                        (First Request)
                                                            16
                                                                  v.
                                                            17
                                                                  SAGECREEK             HOMEOWNERS
                                                            18    ASSOCIATION; SFR INVESTMENTS POOL
                                                                  1, LLC; and ABSOLUTE COLLECTION
                                                            19    SERVICES, LLC,
                                                            20                       Defendants.
                                                            21

                                                            22            Pursuant to LR IA 6-1, Plaintiff Bank of America, N.A. (BANA) and Defendants Absolute

                                                            23   Collection Services, LLC (Absolute), SFR Investments Pool I, LLC (SFR) and Sagecreek

                                                            24   Homeowners Association (Sagecreek) (collectively, the Parties) stipulate to extend the time to file

                                                            25   dispositive motions. The current deadline to file dispositive motions is December 6, 2018.

                                                            26            The Court entered a scheduling order on April 7, 2016 that included a discovery deadline of

                                                            27   September 13, 2016. (ECF No. 15.) After the close of discovery, on September 19, 2016, the Court

                                                            28   granted SFR's motion to stay (ECF No. 35) and emergency motion to stay (ECF No. 38) and stayed
                                                                                                                  1
                                                                 47160404;1
                                                                     C




                                                             1   this case pending the issuance of the mandate in Bourne Valley Court Trust v. Wells Fargo Bank.

                                                             2   (ECF No. 39.) On January 25, 2017, the Court reaffirmed the stay. (ECF No. 40.) On October 22,

                                                             3   2018, the Court lifted the stay ordering the parties to submit a stipulated discovery plan or file

                                                             4   dispositive motions within forty-five (45) days. (ECF No. 48.) The current deadline to file dispositive

                                                             5   motions is December 6, 2018.

                                                             6            This is one of many HOA foreclosure cases all came off stay at the same time when the Nevada

                                                             7   Supreme Court resolved the certified question in in SFR Investments Pool 1, LLC v. The Bank of New

                                                             8   York Mellon f/k/a the Bank of New York as Trustee for the Certificateholders of the CWABS, Inc.,

                                                             9   Asset-Backed Certificates, Series 2006-6, Case No. 72931. This stipulation is made due to the number

                                                            10   of briefs in similar HOA foreclosure cases that are due in the same time period. The parties represent
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   that the extension of the dispositive motion deadline is not to allow time to attempt to reopen discovery
                      LAS VEGAS, NEVADA 89134




                                                            12   or to make additional disclosures. This representation is a material term to SFR agreeing to extend the
AKERMAN LLP




                                                            13   dispositive motion deadline.

                                                            14   …

                                                            15   …

                                                            16   …

                                                            17   …

                                                            18   …

                                                            19   …

                                                            20   …

                                                            21   …

                                                            22   …

                                                            23   …

                                                            24   …

                                                            25   …

                                                            26   …

                                                            27   …

                                                            28   …
                                                                                                                  2
                                                                 47160404;1
                                                                     C




                                                             1            The parties now stipulate to a new dispositive motion cut-off date of Tuesday, January 22,

                                                             2   2019. This is the first stipulation for an extension to file dispositive motions. This stipulation is not

                                                             3   made to cause delay or prejudice any party.

                                                             4            DATED: December 4, 2018.

                                                             5    By: /s/ Scott Lachman____________                         By: /s/ Shane D. Cox
                                                                  DARREN T. BRENNER, ESQ.                                   SHANE D. COX, ESQ.
                                                             6    Nevada Bar No. 8386                                       Nevada Bar No. 13852
                                                             7    SCOTT R. LACHMAN, ESQ.                                    ABSOLUTE COLLECTION SERVICES, INC.
                                                                  Nevada Bar No. 12016                                      7485 W. Azure Drive, Suite 129
                                                             8    AKERMAN LLP                                               Las Vegas, Nevada 89130
                                                                  1635 Village Center Circle, Suite 200                     Attorney for Defendant Absolute
                                                             9    Las Vegas, NV 89134                                       Collection Services, Inc.
                                                                  Attorneys for Plaintiff
                                                            10
                                                                  By: /s/ Diana S. Ebron____                                By: /s/ Patrick A. Orme ______________
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                  DIANA S. EBRON, ESQ.                                      EDWARD D. BOYACK, ESQ.
                      LAS VEGAS, NEVADA 89134




                                                            12    Nevada Bar No. 10580                                      Nevada Bar No. 5229
                                                                  JACQUELINE A. GILBERT, ESQ.                               PATRICK A. ORME, ESQ.
AKERMAN LLP




                                                            13    Nevada Bar No. 10593                                      Nevada Bar No. 7853
                                                                  KIM GILBERT EBRON                                         BOYACK ORME & ANTHONY
                                                            14    7625 Dean Martin Drive, Suite 110                         7432 W. Sahara Ave., Suite 101
                                                            15    Las Vegas, Nevada 89139                                   Las Vegas, NV 89117
                                                                  Attorneys for Defendant                                   Attorney for Defendant Sagecreek
                                                            16    SFR Investments Pool 1, LLC                               Homeowners Association

                                                            17

                                                            18                                                  ORDER

                                                            19            IT IS SO ORDERED:

                                                            20            DATED: ______________
                                                                                    December 13,
                                                                                    2018
                                                            21
                                                                                                               ______________________________________
                                                            22
                                                                                                               UNITED STATES MAGISTRATE JUDGE
                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                  3
                                                                 47160404;1
